Title: To John Adams from the Comte de Vergennes, with a Contemporary Translation, 13 February 1779
From: Vergennes, Charles Gravier, Comte de
To: Adams, John


      
       a Versailles Le 13. fevrier 1779
      
      J’ai recû Monsieur, la lettre que vous m’avés fait l’honneur de m’Ecrire Le 11. de Ce mois, et Conformement a vos desirs je n’ai point appellé le Secours d’un traducteur pour prendre Connoissance de Son Contenû. Je ne suis pas moins peiné que vous Monsieur, de l’appel au peuple d’amerique que M. Silas Deane a Publié. Il ne m’apartient pas de qualifiér Cette demarche; C’est a vos souvrains respectifs d’en jugér et de prononcér Sur les differens qui peuvent S’Etre Elevés entre Mrs. Leurs Commissaires. La façon dont on vous a traités ici ensemble et Séparément, a dû vous Convaincre que Si nous avons pû Etre instruits de vos Contestations nous n’y Sommes entrés pour rien, et L’Estime personnelle que nous avons cherché a faire remarquér a chacun de Mrs. Les Commissaires fait preuve que nous n’avons point adopté les preventions qu’on Semble vouloir inspirér a l’amerique et dont Le fondement nous est inconnû ici; quoi que Cette desagreable discussion nous Soit Etrangere et que nous devions a tout Egard nous l’abstenir d’y entrér, je n’en Serai pas moins charmé de Vous voir Monsieur; Le jour qui vous Conviendra Sera le mien, je vous prie Seulement de me prevenir a l’avance de Celui que vous aurés choisi.
      J ai l’honneur d’Etre avec une Veritable Consideration Monsieur, Votre tres humble et tres obeissant serviteur,
      
       De Vergennes
      
     